NOTE: This order is 110nprecedentia1.
United States Court of AppeaIs
for the Federal Circuit
RAMBUS INC.,
Appellant,
V.
INTERNATIONAL TRADE COMMISSION,
Appellee, -
AND
NVIDIA CORPORATION,
Interven0r. ‘
2010-1483
011 appeal from the United States Internati0na1 Trade
C0mmissi0n in Investigati0n N0. 337-TA-661.
ASUSTEK COMPUTER INC., ASUS COMPUTER
INTERNATIONAL, INC., BFG TECHNOLOGIES,
INC., BIOSTAR MICROTECH (U.S.A.) CORP.,
BIOSTAR MICROTECH INTERNATIONAL CORP.,
DlABLOTEK INC., EVGA CORP., G.B.T. INC., GIGA-
BYTE TECHNOLOGY CO., LTD., HEWLETT-
PACKARD COMPANY, MSI COMPUTER CORP.,
MICRO-STAR INTERNATIONAL COMPANY, LTD.,
GRACOM TECHNOLOGIES LLC (F0RMERLY KN0WN

RAMBUS V. ITC 2
AS PALIT MULTIMEDIA INC.), PALIT MICROSYSTEMS
LTD., PINE TECHNOLOGY (MACAO
COMMERCIAL OFFSHORE) LTD.,
AND SPARKLE COMPUTER COMPANY, LTD.,
Appell0:nts,
V.
INTERNATIONAL TRADE COMMISSION,
Appel.lee,
AND
RAMBUS, INC.,
Intervenor,
AND
NVIDIA CORPORATION,
In,terven,0r.
2010-1556
On appeal from the United States Internati0na1Trade
C0mmissi0n in Investigati0n N0. 337-TA-661
NV'IDIA CORPORATION,
Appellan,t,
V.
INTERNATIONAL TRADE COMMISSION,
Appellee,
AND
RAMBUS, INC.,
Interven0r.

_
3 RAMBUs v. ITC
2010-1557
On appeal from the United StateS lnternational Trade
C0n1missi0n in Investigati0n N0. 337-TA-661.
ON MOTION
ORDER _
NVIDIA Corporation, Asustek Computer Inc., et al.,
and Rarnbus Inc. move for a 21~day extension of time,
until June 16, 2011, to file their reply briefs in the respec-
tive appea1s. °
Upon consideration there0f,
IT ls ORDERE:o THAT:
The motion is granted No further extensions
FOR THE COURT
 1 9  /s/ J an Horbaly
Date J an H0rbaly
C1 k
_ _ er U.S. COURl":{‘Jll?Eil’)FEALS FOR
cci S1dney A. Rosenzwe1g, Esq. THE FEDERAL ClRcurf
I. Neel Chatterjee, Esq. _
J. Michael Jakes, Esq. HAY' 1 9 2011
Ruffin B. C0rdell, Esq. lamm
s21 cam